Filed 7/6/22 Rosa V. v. Ali H. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 ROSA V.,                                                            H047642
                                                                    (Santa Clara County
             Appellant,                                              Super. Ct. No. 2013-1-CP-020909)

             v.

 ALI H.,

             Respondent.
         Appellant Rosa V. filed a notice of appeal seeking review of an order denying her
request for a restraining order against respondent Ali H. As appellant has failed to meet
her burden to show error on the trial court’s part in doing so, we will affirm the order.
                                                   I. BACKGROUND1
         Appellant commenced this appeal in December 2019 by filing a notice of appeal
from a “judgment after court trial” entered in November 2019. Pursuant to California
Rules of Court, rule 8.100(g),2 appellant filed a Civil Case Information Statement (CCIS),
to which she attached a findings and order after hearing filed in the trial court in
December 2019, following a hearing in November 2019.3 In the order, the trial court

         1
         As discussed, post, appellant failed to comply with various procedural
requirements in briefing this appeal, limiting this court’s ability to recite the factual and
procedural background underlying the matter. We provide this brief statement to give
context to the discussion of the deficiencies in appellant’s briefs.
       2
         Undesignated references to rules of court are to the California Rules of Court.
       3
         Appellant did not designate the December 2019 order as part of the record. This
court, on its own motion, takes judicial notice of that order.
denied appellant’s request for a domestic violence restraining order against respondent,
and dismissed the temporary restraining order that had previously been issued against
respondent. The court issued certain “conduct orders,” and made orders regarding
custody and visitation of the parties’ minor child. In her CCIS, appellant described the
nature of the action as “dismissal of evidence showing first degree burns, pain and
suffering and abuse disclosures.”
       On its own motion, this court deemed appellant’s notice of appeal filed on the date
the trial court issued the written order, such that the appeal of the order denying the
restraining order was timely. (Rule 8.104(d).)
                                        II. DISCUSSION
       Unfortunately, consideration of appellant’s appeal from the December 2019 order
begins and ends with a discussion of the deficiencies in appellant’s briefs on appeal.
Rule 8.204(a)(2), requires an appellant to “[s]tate the nature of the action, the relief
sought in the trial court, and the judgment or order appealed from” in the opening brief,
and to explain why the order is appealable. Moreover, each brief filed in an appeal must
“[s]upport any reference to a matter in the record by a citation to the volume and page
number of the record where the matter appears.” (Rule 8.204(a)(1)(C).) Specifically, the
appellant must include “a summary of the significant facts limited to matters in the
record.” (Rule 8.204(a)(2)(C).) Each point raised in the brief must be supported “by
argument, and if possible, by citation of authority[.]” (Rule 8.204(a)(1)(C).) Appellant
has failed to comply with rule 8.204 in several regards. These deficiencies require us to
affirm the trial court’s order.
       In her briefs, appellant fails to identify the order she is appealing from. It is not
clear if she seeks review of the order denying her request for a restraining order, or the
custody and visitation orders the trial court made after denying that request. Appellant’s
description of the nature of the action in the CCIS she filed with this court suggests she
seeks review of evidentiary rulings the court made at the hearing. Appellant does not

                                              2
explain why any portions of the December 2019 order are appealable, as required by rule
8.204(a)(2)(A). While the order denying the requested restraining order is independently
appealable as an order denying injunctive relief (Code Civ. Proc., § 904.1, subd. (a)(6);
see Burquet v. Brumbaugh (2014) 223 Cal.App.4th 1140, 1143 (Burquet)), the custody
orders are only appealable if they are part of a final judgment, or if they constitute a final
order or judgment in a bifurcated proceeding regarding custody and visitation rights
(Code Civ. Proc., § 904.1, subd. (a)(1), (6)). Because this court can determine the
appealability of the restraining order issue on the face of the December 2019 order, we
might be inclined to overlook appellant’s failure to comply with rule 8.204(a)(2)(A).
       We cannot however overlook the other deficiencies in her briefs. The full effect
of appellant’s failure to comply with the relevant briefing requirements is more fully
understood in connection to the standard of review this court must apply to this matter.4
We review an order denying a request for a restraining order under the Domestic
Violence Prevention Act (Fam. Code, § 6200 et seq.) for abuse of discretion, applying the
substantial evidence rule to review any of the court’s factual findings. (In re Marriage of
Fregoso & Hernandez (2016) 5 Cal.App.5th 698, 702 (Fregoso); Burquet, supra, 223
Cal.App.4th at p. 1143.) Appellant bears the burden to show that the court abused its
discretion. (See Fregoso, at p. 702; Burquet, at p. 1141, fn. 1.5)
       In her briefs, appellant purports to set forth the factual history of the trial court
proceedings. However, she does so without citing to the record on appeal. Appellant

       4
         Because we can only confirm the appealability of the order denying the request
for a domestic violence restraining order, we will focus our discussion on that issue. The
deficiencies in appellant’s briefs would similarly limit our ability to review the custody
orders, to the extent those are appealable.
       5
         Respondent did not raise the deficiencies in appellant’s brief in his limited
response to appellant’s opening brief. He filed a one-page letter, without citation to the
record or to any legal authority, asking this court to “not grant” the relief appellant
requested. This does not change appellant’s burden on appeal. (See Fregoso, supra, 5
Cal.App.5th at p. 702; Burquet, supra, 223 Cal.App.4th at p. 1141, fn. 1.)


                                               3
designated a record consisting of a 490-page clerk’s transcript, and nine volumes of
reporters’ transcripts. Appellant does not cite to this record at any point in either her
opening brief or her reply brief. Instead of referencing the designated record, appellant
cites to various exhibits that she attached to her briefs. “A party filing a brief may attach
copies of exhibits or other materials in the appellate record or copies of relevant local,
state, or federal regulations or rules, out-of-state statutes, or other similar citable
materials that are not readily accessible.” (Rule 8.204(d), italics added.) Appellant
provides no indication in her briefs that the attached exhibits are part of the record on
appeal. In fact, it is clear that at least some of the exhibits are not part of the record, as
appellant contends that the trial court did not admit into evidence certain medical records
appellant allegedly attempted to introduce. Appellant does not cite to any portion of the
record reflecting her attempts to introduce such evidence, or the trial court’s order
denying admission.
       “Because it is [the appellant’s] burden to affirmatively demonstrate error, they
must provide citations to the appellate record directing the court to the evidence
supporting each factual assertion. (Rule 8.204(a)(1)(C); Bernard v. Hartford Fire Ins.
Co. (1991) 226 Cal.App.3d 1203, 1205 [277 Cal. Rptr. 401] [‘It is the duty of a party to
support the arguments in its briefs by appropriate reference to the record, which includes
providing exact page citations.’].) The parties to an appeal may not refer to matters
outside the record on appeal. [Citations.] The reviewing court is not required to develop
the parties’ arguments or search the record for supporting evidence and may instead treat
arguments that are not developed or supported by adequate citations to the record as
waived. [Citation.]” (Meridian Financial Services, Inc. v. Phan (2021) 67 Cal.App.5th
657, 684.) As appellant’s arguments are not supported by adequate citations to the
record, they are waived.
       The deficiencies in appellant’s briefing extend not only to her failure to support
her factual contentions with citations to the record. She also fails to support her legal

                                                4
contentions with citation to relevant legal authority and appropriate argument. At the
outset of her briefs, appellant references Evidence Code sections 1252 [“Evidence of a
statement is inadmissible under this article if the statement was made under
circumstances such as to indicate its lack of trustworthiness”] and 1561 [concerning
affidavits accompanying business records] without providing any explanation—including
citation to the record—how these statutes reveal an error in the trial court’s order denying
the restraining order. Appellant quotes Family Code section 8920, subdivision (c), which
defines the term “sibling” as it pertains to visitation rights of children who were adopted
as part of a sibling group and later separated through readoption, without explaining how
the statute applies to the instant appeal. Appellant includes in her brief what appears to
be a table of contents taken from a “California Judges Benchguide” concerning “Family
Law Proceedings,” again without providing any clarification as to how it relates to this
appeal. In her reply brief, appellant references her “right to Trial by Jury” “[u]nder the
Sixth Amendment,” but does not provide additional discussion.
       Given the “fundamental rule of appellate review” that we presume the order being
appealed from is correct, appellant is required to provide argument and legal authority to
support her contentions that the trial court erred. “This burden requires more than a mere
assertion that the [order] is wrong. ‘ “Issues do not have a life of their own: If they are
not raised or supported by argument or citation to authority, [they are] . . . waived.’ ”
[Citation.] It is not our place to construct theories or arguments to undermine the [order]
and defeat the presumption of correctness. When an appellant fails to raise a point, or
asserts it but fails to support it with reasoned argument and citations to authority, we treat
the point as waived. [Citation.]” (Benach v. County of Los Angeles (2007) 149
Cal.App.4th 836, 852.) Because appellant does not support her contentions with
reasoned arguments and legal authority, she has waived those contentions.
       We recognize that appellant represents herself in this appeal, as she did at the trial
court. Her self-represented status does not allow this court to afford her greater

                                              5
consideration than other litigants and attorneys; where appropriate we may disregard
unsupported factual and legal contentions raised by a party appearing in propria persona.
(Tanguilig v. Valdez (2019) 36 Cal.App.5th 514, 520.) We understand the difficulties
encountered by self-represented appellants, and have exercised our discretion to liberally
construe appellant’s pleadings. (See Cal. Judges. Assn., Jud. Ethics Com., Opn. No. 76
(2018) at p. 1,
 [as of
July 5, 2022], archived at: .) However, her failure to cite
to the record, failure to confirm that the exhibits referenced in her briefs are part of the
record, and failure to support her legal contentions with reasoned argument and citation
to legal authority requires us to determine that she has waived all arguments and has
failed to demonstrate that the trial court abused its discretion in denying her request for a
restraining order against respondent.
                                      III.    DISPOSITION
       The order filed December 13, 2019, is affirmed.




                                               6
                                 _______________________________
                                 Greenwood, P. J.




WE CONCUR:




______________________________________
       Grover, J.




______________________________________
       Lie, J.




Rosa V. v. Ali H.
No. H047642